AMENDMENT NO. 1 TO SUB-ADVISORY AGREEMENT NEUBERGER BERMAN ALTERNATIVE FUNDS This amendment, dated December 18, 2013, by and among Neuberger Berman Management LLC (“Manager”), NB Alternative Investment Management LLC, (“Adviser” and together with the Manager, the “NB Parties”) and Lazard Asset Management LLC (“Sub-Adviser”), is made to the Sub-Advisory Agreement dated May 31, 2013 (the “Agreement”). Terms defined in the Agreement used herein as therein defined. WHEREAS, the parties desire to amend the Agreement for purposes of adding Neuberger Berman Long Short Multi-Manager Fund, a separate series of Neuberger Berman Alternative Funds. NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1. Schedule A of the Agreement is hereby deleted in its entirety and replaced with the new Schedule A attached hereto. 2. Schedule B of the Agreement is hereby deleted in its entirety and replaced with the new Schedule B attached hereto. 3. Except as modified hereby, all other terms and conditions of the Agreement shall remain in full force and effect. 4. This Amendment may be executed in two or more counterparts, each of which shall be deemed to be an original, but all of which together shall constitute one and the same Amendment. LAZARD ASSET MANAGEMENT LLC By: Name: Title: NEUBERGER BERMAN MANAGEMENT LLC By: Name: Title: NB ALTERNATIVE INVESTMENT MANAGEMENT LLC By: Name: Title: SUB-ADVISORY AGREEMENT NEUBERGER BERMAN ALTERNATIVE FUNDS SCHEDULE A SERIES OF NEUBERGER BERMAN ALTERNATIVE FUNDS Neuberger Berman Absolute Return Multi-Manager Fund Neuberger Berman Long Short Multi-Manager Fund Date: December 18, 2013 SUB-ADVISORY AGREEMENT NEUBERGER BERMAN ALTERNATIVE FUNDS SCHEDULE B RATE OF COMPENSATION FUNDS RATE OF COMPENSATION BASED ON EACH FUND'S AVERAGE DAILY NET ASSETS ALLOCATED TO THE SUBADVISER Neuberger Berman Absolute Return Multi-Manager Fund Neuberger Berman Long Short Multi-Manager Fund Date: December 18, 2013
